Citation Nr: 1447018	
Decision Date: 10/23/14    Archive Date: 10/30/14

DOCKET NO.  12-09 164	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, Idaho


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for tinnitus.

3.  Entitlement to an initial rating in excess of 50 percent for posttraumatic stress disorder (PTSD) with major depressive disorder (MDD).


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

L. A. Rein, Counsel


INTRODUCTION

The Veteran had active service from August 1964 to July 1968, to include service in the Republic of Vietnam.  

These matters comes to the Board of Veterans' Appeals (Board) on appeal from  January 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Boise, Idaho, that granted service connection for PTSD with MDD and assigned an initial 50 percent disability rating and denied service connection for bilateral hearing loss and tinnitus.  In a February 2011 rating decision, the RO continued the 50 percent disability rating for PTSD with MDD.

The Veteran had requested a hearing before the Board via video conference at the RO in his April 2012 substantive appeal (via a VA form 9).  The Veteran was scheduled for a videoconference hearing in August 2014; however, in July 2014, the RO received the Veteran's written request to cancel the hearing.  The Veteran has therefore withdrawn his hearing request.  38 C.F.R. § 20.702(e) (2013).

The issue of entitlement to an initial rating in excess of 50 percent for PTSD with MDD is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The Veteran was exposed to loud noises (acoustic trauma) during service and is diagnosed with sensorineural bilateral hearing loss and tinnitus.

2.  The evidence is in equipoise as to whether the Veteran has bilateral hearing loss and tinnitus related to active service.




CONCLUSIONS OF LAW

1.  Resolving all reasonable doubt in the Veteran's favor, the criteria for service connection for bilateral hearing loss have been met.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.385 (2013).

2.  Resolving all reasonable doubt in the Veteran's favor, the criteria for service connection for tinnitus have been met.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA), codified at 38 U.S.C.A. §§ 5100 , 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002 & Supp. 2013) includes enhanced duties to notify and assist claimants for VA benefits. VA regulations implementing the VCAA have been codified, as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2013).  Given the favorable disposition of the Veteran's claims for service connection for bilateral hearing loss and for tinnitus, the Board finds that all notification and development action needed to fairly adjudicate these claims has been accomplished.

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated during service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2013).  That determination requires a finding of current disability that is related to an injury or disease in service.  Watson v. Brown, 4 Vet. App. 309 (1993); Rabideau v. Derwinski, 2 Vet. App. 141 (1992).  Service connection may be granted for a disability diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability is due to disease or injury that was incurred or aggravated in service.  38 C.F.R. § 3.303(d) (2013). 

Service connection may be presumed for certain chronic diseases, including sensorineural hearing loss, which develop to a compensable degree within one year after discharge from service, even though there is no evidence of such disease during the period of service.  That presumption is rebuttable by probative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2002 & Supp. 2013); 38 C.F.R. 3.307, 3.309(a) (2013).

Where the evidence, regardless of its date, shows that the Veteran had a chronic condition in service or during an applicable presumption period and still has that chronic disability, service connection can be granted.  That does not mean that any manifestations in service will permit service connection.  To show chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time as distinguished from merely isolated findings or a diagnosis including the word chronic.  When the disease entity is established, there is no requirement of evidentiary showing of continuity.  38 C.F.R. § 3.303(b) (2013).

If there is no evidence of a chronic condition during service or an applicable presumptive period, then a showing of continuity of symptomatology after service may serve as an alternative method of establishing a service connection claim.  38 C.F.R. § 3.303(b) (2013).  Continuity of symptomatology may be established if a claimant can demonstrate (1) that a condition was noted during service; (2) evidence of post-service continuity of the same symptomatology and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  Evidence of a chronic condition must be medical, unless it relates to a condition to which lay observation is competent. If service connection is established by continuity of symptomatology, there must be medical evidence that relates a current condition to that symptomatology. Continuity of symptomatology applies only to those conditions explicitly recognized as chronic.  38 C.F.R. § 3.309(a) (2013); Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

For the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Tests are less than 94 percent.  38 C.F.R. § 3.385 (2013). 

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107 (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The Board first finds that the Veteran sustained acoustic trauma in service.  In this regard, the Veteran's Form DD 214 indicates that his military occupational specialty was ordinance man and FABtry man, which he was assigned during active service, including his service in the Republic of Vietnam.  The Veteran asserts that his artillery duties exposed him to loud gunfire and explosions.  Accordingly, noise exposure is conceded.  See 38 U.S.C.A. § 1154(a).

Audiometric testing results reflect that the Veteran currently has a bilateral hearing disability for VA purposes.  38 C.F.R. § 3.385.

The Board finds that the evidence is at least in equipoise on the question of whether the Veteran's current bilateral hearing loss disability and tinnitus began in service or are otherwise related to the in-service loud noise exposure.  The Veteran has credibly asserted that he experienced the onset of hearing loss during service.  

On enlistment examination in May 1964, audiometric testing performed revealed  pure tone thresholds in decibels as follows (number in parenthesis reflects conversion to ISO units): 




HERTZ



500
1000
2000
3000
4000
RIGHT
-5 (10)
-10(0)
-5(5)
5(15)
0(5)
LEFT
-5 (10)
-5 (5)
0 (10)
10 (20)
5 (10)


On separation examination in July 1968, audiometric testing performed revealed pure tone thresholds in decibels as follows: 




HERTZ



500
1000
2000
3000
4000
RIGHT
5
5
5
15
5
LEFT
10
15
10
15
10

These results reveal slight numerical shift increase at 1 KHz in both ears from enlistment examination in May 1964 to service separation examination in July 1968, suggesting a slight worsening of hearing acuity at least at 1 KHz, albeit generally remaining within the normal range, from pre-induction to separation.

An October 2010 VA audiology consultation report reflects that the Veteran reported hearing problems for 46 years and medium periodic buzzing tinnitus for the last 5 years.  Noise exposure in the military was from artillery and blasts and civilian noise from logging.  

A November 2010 VA audiology examination report reflects that the Veteran reported military noise exposure to artillery and explosions.  He had civilian occupational noise exposure to truck driving for a logging company with the use of hearing protection.  The examiner noted that the Veteran stated that his tinnitus  began five years ago.  

On the question of nexus to service, the November 2010 VA examiner opined that the hearing loss is not caused by or a result of military noise exposure.  The VA examiner relied on the factual assumption that the Veteran had hearing within normal limits at both enlistment and separation.  She did not, however, discuss or mention the decrease in hearing acuity from enlistment to discharge at 1 KHz.  Furthermore, she failed to discuss the Veteran's conceded noise exposure in service and the Veteran's contentions as to onset.  The Board finds the November 2010 VA examiner's opinion to be legally inadequate in its reliance on the entrance and separation audiometric examinations and findings that showed normal hearing at service enlistment and separation as a basis for the opinion.  A claimant may establish entitlement to service connection for hearing loss even if there is no showing of hearing loss in service or for years thereafter, so long as evidence demonstrates a medical relationship between the in-service noise exposure and the current disability.  Hensley, 5 Vet. App. at 160. 

There is no other adequate medical nexus opinion that addresses the etiology of the Veteran's bilateral hearing loss; as such, the Board must look to the remaining evidence of record to determine whether service connection is warranted.  38 C.F.R. § 3.303(d) (service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service).

In this case, while the Veteran was first diagnosed with bilateral hearing loss and tinnitus years after discharge from service, his credible statements establishes the onset of hearing loss and tinnitus during service.  The Veteran's hearing loss disability (identified as sensorineural hearing loss) is of the type and configuration that is consistent with in-service noise exposure given the Veteran's history.  Sensorineural hearing loss is defined as "that due to a lesion in either the cochlea (sensory mechanism of the ear), the vestibulocochlear nerve, the central neural pathways, or a combination of these structures.  See DORLAND'S ILLUSTRATED MEDICAL DICTIONARY 836 (31st Ed. 2007); see also 38 C.F.R. § 20.903(b)(2) (notice to the appellant is not required if the Board uses a recognized medical treatise or medical dictionary for the limited purpose of defining a medical term and that definition is not material to the Board's disposition of the appeal). 

This diagnosis coupled with the evidence pertinent to service, specifically, the Veteran's competent and credible statements indicating in-service acoustic trauma, the onset of symptoms of hearing loss and tinnitus in service following the loud noise exposures, and symptoms of hearing loss and tinnitus after service, are evidence supportive of the Veteran's claim.  The Veteran has consistently stated that his hearing difficulties began in service.  While the October 1967 service separation examination reflected normal hearing thresholds, it also indicted a slight worsening of hearing acuity from pre-induction to separation at 1 KHz, bilaterally.  

With regard to the Veteran's current tinnitus disability,  this case rests upon the determination as to whether any current tinnitus is related to his in-service excessive noise exposure.  The Board finds that the evidence is at least in equipoise and therefore all doubt will be resolved in the Veteran's favor.

The negative evidence of record is acknowledged.  The Veteran's service medical records do not show complaints or findings associated with tinnitus.  Also, the November 2010 VA audiology examiner opined that the Veteran's tinnitus was not related to in-service noise exposure.  However, the examiner stated that it was not possible to determine the etiology of tinnitus using current clinical technology.  The basis for the negative opinion was the reported onset of tinnitus five years prior to the examination.  However, while VA audiologists have noted that the Veteran reported the onset as 5 years prior to examination, the Veteran asserts that those statements are incorrect.  Specifically, in his March 2011 notice of disagreement, the Veteran stated that the examiner asked when his tinnitus really started to bother him, and that was when he said 5 years ago.  He indicated that his tinnitus started during his infantry service in Vietnam.  In this regard, tinnitus is a condition capable of lay observation and diagnosis.  See Charles v. Principi, 16 Vet. App. 370, 374 (observing that "ringing in the ears is capable of lay observation").  The Board finds that the Veteran's assertions of onset of his hearing loss and tinnitus are credible and consistent with his acoustic trauma in service and that his response might have been misstated by the examiner in regards to the onset of his tinnitus.  Without any other evidence to the contrary, the Board finds that by resolving all reasonable doubt in favor of the Veteran, service connection for bilateral  hearing loss and tinnitus is warranted.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102 .


ORDER

Service connection for bilateral hearing loss is granted.

Service connection for tinnitus is granted.


REMAND

A review of the Veteran's April 2012 substantive appeal and VA medical records dated through December 2013 show a greater degree of disability than was shown at his last VA examination in November 2010.  As the Veteran was last afforded an examination almost four years ago and the record suggests an increase in symptomatology since that time, the Board finds that an additional evaluation would be helpful in resolving the issue on appeal.  The Veteran is entitled to a new VA examination where there is evidence that the condition has worsened since the last examination.  Snuffer v. Gober, 10 Vet. App. 400 (1997); Caffrey v. Brown, 6 Vet. App. 377 (1994).

Prior to arranging for the Veteran to undergo further examination, all outstanding VA records should be obtained and associated with the claims file.  Dunn v. West, 11 Vet. App. 462 (1998); Bell v. Derwinski, 2 Vet. App. 611 (1992).

Accordingly, the case is REMANDED for the following actions:

1.  Obtain all outstanding VA medical records dated from December 2013 to the present.

2.  Then, schedule the Veteran for a VA psychiatric examination to determine the current nature and severity of his service connected PTSD with MDD. 

3.  Then, readjudicate the claim for an initial higher rating for PTSD with MDD.  If the claims remain denied, provide the Veteran and his representative with a supplemental statement of the case and allow an appropriate time for response.

No action is required of the Veteran until he is notified by the AOJ; however, the Veteran is advised that failure to report for any scheduled examination may result in the denial of his claim.  38 C.F.R. § 3.655 (2013).  He has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).


______________________________________________
MATTHEW W. BLACKWELDER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


